Title: To George Washington from Edmund Randolph, 13 January 1795
From: Randolph, Edmund
To: Washington, George


        
          Department of State January 13. 1795.
        
        The Secretary of State has the honor of submitting to the President two representations from the director of the mint; one containing the expenditures of the quarter, preceding the first day of the present year; and the other, containing an estimate for the present quarter. The two have been forwarded to the Secretary in order that he may request the President to issue a warrant accordingly.
      